Citation Nr: 0106448	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

In his substantive appeal received in December 1999, the 
veteran indicated that he wanted to appear at a hearing 
before a member of the Board at the RO.  In January 2000 the 
veteran agreed to participate in a "teleconference" 
hearing, and waived the right to personally appear before a 
member of the Board.  A "video-conference" hearing was 
scheduled.  However, the veteran subsequently withdrew the 
request for a hearing, by a signed statement in January 2000, 
and stated that he wanted his case judged on the merits and 
evidence of record.  Thus no additional action in this regard 
is needed.

In January 2000 the veteran submitted additional evidence 
associated with his appeal.  At that time, the veteran waived 
the right to initial RO review.  As such, the provisions of 
38 C.F.R. § 20.1304(c) (2000) have been satisfied.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The veteran engaged in combat with the enemy.

3.  The medical evidence does not establish that the 
veteran's right eye disorder is related to service.

4.  The medical evidence does not establish that the 
veteran's current left eye disorder is related to service or 
is a continuation of symptoms of a left eye disorder since 
service.  


CONCLUSIONS OF LAW

1.  The veteran's right eye disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (2000). 

2. The veteran's left eye disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right and left eye 
disorders.  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the record 
contains the veteran's service records, private medical 
reports, and a VA examination report.  Also, the veteran has 
not identified any additional relevant records, which if 
obtained, would support his claims.  As such, the Board finds 
that the VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
no additional development is warranted.

Although the Board below considered and adjudicated the 
veteran's claim on a ground different from that of the RO, 
which denied the claim as not well grounded, the veteran is 
not prejudiced by the Board's decision.  As previously noted, 
the VA made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, the 
RO apprised the veteran of the type of evidence needed to 
substantiate his claim, and the RO adequately apprised him of 
reasons and bases for the denials associated with his claim, 
see October 1999 Statement of the Case.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation for the payment of compensation benefits.  
38 C.F.R. § 3.303(c) (2000).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).


A claim for disability based on chronicity may be service 
connected if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App 489 (1997).  Although a layperson is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
a lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding a claimant's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case it is initially noted that the veteran engaged 
in combat with the enemy during service.  Of record is the 
veteran's AGO Form 53-55, Enlisted Record and Report of 
Separation, showing that he was awarded the Combat 
Infantryman Badge.  VA O.G.C. Prec. Op. 12-99 (October 18, 
1999).  When a combat veteran seeks to show service 
incurrence using 38 U.S.C. § 1154(b), there are three 
sequential determinations that must be made.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

First, it must be determined that the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Satisfactory evidence 
is evidence sufficient enough to produce a belief that a 
thing is true, credible evidence.  Second, it must be 
determined that the proffered evidence is consistent with the 
circumstances, condition, or hardships of such service.  If 
these two criteria are met, a factual presumption arises that 
the alleged injury or disease is service-connected, unless 
rebutted by clear and convincing evidence to the contrary.  
It is noted that Collette does not obviate the other 
requirements set forth in Caluza (i.e., current disability 
and medical nexus); rather, the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
in service.  Wade v. West, 11 Vet. App. 302, 305 (1998).

Here, the veteran contends that he had floaters of the left 
eye during service and that his service medical records 
substantiate this.  He asserts that his eye disorders stem 
from operating a mounted machine gun while under attack.  He 
recalled during this time he looked straight into the sun, 
which really put a strain on his eyes.  The veteran states 
that the floaters developed in service and have worsened 
since service.  

Service medical records show that, in June 1945, the veteran 
was seen for a complaint of "black spots" in the left eye.  
Examination showed exudate along a peripheral retinal vein 
without pigmentation.  It was the examiner's opinion that it 
was a recent exudate of two to three months duration.  The 
impression was retinal periphlebitis of the left eye of 
unknown cause.  It was recommended that the veteran be under 
observation in a general hospital, or have his eye checked 
periodically if hospitalization was not currently feasible.  
On examination for separation from service in October 1945, 
it was noted as medical history that the veteran had had a 
"bad" left eye in 1945 for which he received no treatment.  
External and internal examinations of each eye were normal in 
October 1945.  It was also noted the veteran had 20/20 
uncorrected vision in each eye.  

In view of the foregoing, the Board finds that incurrence of 
a left eye disorder is consistent with the circumstances, 
hardships and conditions of his service.  Dambach v. Gober, 
223 F.3d 1376 (Fed. Cir. 2000).  Additionally, with regard to 
the right eye, considering the veteran's assertions in 
conjunction with the service records, the Board finds that 
the veteran's incurrence of a right eye disorder is also 
consistent with the circumstances, hardships and conditions 
of his service.

Because the evidence of record satisfies the aforementioned 
statutory criteria, it is factually presumed that the veteran 
incurred left and right eye disorders during service.  
However, it need not be presumed that the veteran's in-
service complaints, clinically identified left eye disorder, 
or treatment resulted in current chronic eye disability.  
38 U.S.C.A. § 1154(b); Collette, 82 F.3d. 389, 393.

Again, to establish entitlement to service connection, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498.  In this case, the 
probative and persuasive medical evidence does not establish 
a nexus between the veteran's current right and left eye 
disorders and service or any events from service.  Nor does 
it establish that the veteran has experienced a continuity of 
symptomatology of a left eye disorder since service.  Savage, 
supra.

Post-service medical records reveal the veteran complained of 
impaired near vision in February 1966.  Examination revealed 
20/20 unaided far left eye visual acuity, and "poor" 
unaided near visual acuity.  The veteran was provided his 
first lens prescription in bifocal form for general wear or 
as desired.  The veteran had no complaint when seen in 
February 1971 to replace worn lenses and frame.  He denied he 
was receiving any treatment.

In a statement dated in October 1973, a private physician 
reported the veteran had been seen the previous day for 
evaluation of floaters.  His visual acuity measured 20/20 in 
the right eye and 20/20-1 in the left eye with correction.  
His ocular examination was completely normal, including 
intraocular pressures of 17 mm in each eye.  The examiner 
reported he had reassured the veteran that his symptoms were 
secondary to vitreous floaters, and that although they were a 
nuisance, they posed no threat to his vision.  The veteran 
was reassured that his retina was normal with no evidence of 
retinal tears or degeneration.

In September 1977, the veteran complained of impaired 
distance vision.  Examination revealed 20/20 vision, 
bilaterally, was achieved with lenses.  In May 1988, the 
veteran complained of tearing of the left ey in the morning 
with a feeling of something present at the outer corner of 
the eye, or under the lid.  He also complained of 
intermittent left eye itching.  Physical examination revealed 
the left tear duct was completely closed such that the 
examiner could not get a probe into it.  This was identified 
as the cause of his tearing.  It was recommended that the 
veteran go to the Mayo Clinic to have it opened.  In 
September 1990, the diagnoses were compound hypermetropic 
astigmatism of both eyes with presbyopia, cataracts of both 
eyes, and insufficient convergence.  "Pavingstone" 
degeneration of the inferior fundus of both eyes was also 
identified.  From 1991 to 1998, clinical records show the 
veteran was variously treated for lacrimal stenosis of the 
puncta of each eye which caused excessive tearing (epiphora) 
of the eyes, astigmatism, cataracts, convergence 
insufficiency, cellophane maculopathy of the right eye, 
emmetropia of the right eye, and an ectropion lower lid of 
the left eye.

On VA examination in July 1999, the diagnoses were ectropion 
left eye, greater than the right; mild retinitis pigmentosa 
changes of the macula with good visual acuity; history of 
chronic floaters, secondary to posterior vitreous detachment; 
and bilateral cataracts.  It was opined that the ectropion 
left and right eyes was a degenerative change and not a 
problem that developed in service.  The examiner also 
concluded that he did not feel any of the problems identified 
on examination were related to service injuries.  

While a left eye disorder was clinically demonstrated on one 
occasion in service, no left eye or right eye disorder was 
clinically shown on examination for separation from service.  
Thereafter, the post-service medical evidence is devoid of 
any adverse visual complaints or treatment until 1966, more 
than twenty years post service.  Additionally, although 
medical records from West Union Eye Clinic, including Wolfe 
Eye Clinic, and VA outpatient treatment reports show 
treatment for eye disorders from 1966 to 2000, not one of the 
reports attribute the veteran's visual problems to service or 
any events of service.  Nor do they indicate that his 
symptoms are a continuation of symptoms experienced since 
service.  Moreover, on VA examination in July 1999, the 
examiner, after reviewing the veteran's claims file and 
medical records found that the veteran's ectropion was a 
degenerative change and not a problem that developed while in 
service.  The examiner concluded that none of the veteran's 
visual problems are related to service.  Given the 
aforementioned, in this case the evidence preponderates 
against the veteran's claim of entitlement to service 
connection for right and left eye disorders.  

Here, the only evidence of record linking the veteran's 
current right and left eye disorders to service are his own 
statements.  However, even though a combat veteran may use 
lay testimony to show in-service incurrence, he must 
nevertheless proffer medical evidence to establish its nexus 
to service as lay persons are not competent to offer medical 
opinions.  Also, as to the veteran's assertions that he has 
had floaters of the eyes since service and that they have 
worsened in severity, the Board notes that lay assertions may 
be used to show continuity of symptomatology, as well as to 
show a nexus between the continuity of symptomatology and 
present disability when such a relationship is one as to 
which the lay person's observation is competent.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  Here, there is no evidence 
establishing that the veteran had a chronic disease of the 
left eye in service or that the floaters experienced in 
service are related to his current floaters.  He is not 
competent to assert such.  Notwithstanding a showing of post 
service symptomatology and an in-service disorder, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  See Savage and 
Caluza, both supra; see also Summers v. Gober, 225 F.3d 1293 
(Fed. Cir. 2000).  In this case such evidence has not been 
submitted.  

Thus, the preponderance of the evidence is against the 
veteran's claims and is not in equipoise.  The appeal is 
denied.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 
3.304(d); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

ORDER

Entitlement to service connection for a right eye disorder is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals
 

